NOBLE, J„
CONCURRING:
While we decide this case today on narrow statutory construction grounds, as we must, Justice Cunningham has sounded a clarion call to the legislature to remove any doubt as to where the authority to enact a criminal statute and fix its penalties lies. Surely the citizens do not expect to face disparate treatment from place to place for the same acts because one city makes certain conduct a crime, another' merely makes that conduct a violation, and the legislature has not spoken on the criminal nature of the matter at all; and when state tax money for prosecutions and court system involvement is thus used disparately and at the whim of a local government. If the legislature was expressing a policy decision in allowing cities to enact laws instead of ordinances, then I can only think that policy not carefully thought out and ripe for revision. It would probably amaze the taxpayers in Pikeville, for example, to realize that some of their taxpayer money was being spent on courts and *357prosecutions in Louisville, for example, based on a criminal charge that only the Louisville government had enacted. The same is true for any other set of taxpayers and any other cities in the same positions.